Exhibit 10(d)(xiii)

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of November 16, 2006, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and AMERICAN SCIENCE AND ENGINEERING, INC, a
Massachusetts corporation with its chief executive office located at 829
Middlesex Turnpike, Billerica, Massachusetts 01821 (“Borrower”).

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of August 11, 2003,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of August 11, 2003, between Borrower and Bank, as amended by a certain First
Loan Modification Agreement dated as of June 30, 2004, between Borrower and
Bank, and as further amended by a certain Second Loan Modification Agreement
dated as of November 30, 2004, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2.             DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and the
Intellectual Property Collateral as described in a certain Intellectual Property
Security Agreement dated as of August 11, 2003, as amended by a certain First
Amendment to Intellectual Property Security Agreement dated as of August 23,
2004 (as amended, the “IP Security Agreement”) (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.             DESCRIPTION OF CHANGE IN TERMS.

1.             Modifications to Loan Agreement.

1.             The Loan Agreement shall be amended by deleting the following
subsection (a) appearing in Section 2.1.1 thereof:

“              (a)           Availability. Bank shall make Advances not
exceeding (i) the lesser of (A) the Revolving Line or (B) the Borrowing Base
minus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus (iii) the FX Reserve, and minus (iv) the
aggregate outstanding Advances hereunder (including any Cash Management
Services). Amounts borrowed under this Section may be repaid and reborrowed
during the term of this Agreement.”

and inserting in lieu thereof the following:

“              (a)           Availability. Subject to the terms and conditions
of this Agreement, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Maturity Date, reborrowed, subject to the applicable terms and
conditions precedent herein.”

2.             The Loan Agreement shall be amended by deleting the following
subsection (a) appearing in Section 2.1.2 thereof:


--------------------------------------------------------------------------------


 

“              (a)           Bank shall issue or have issued Letters of Credit
for Borrower’s account not exceeding (i) the lesser of the Revolving Line or the
Borrowing Base minus (ii) the outstanding principal balance of any Advances
(including any Cash Management Services), minus (iii) the amount of all Letters
of Credit (including drawn but unreimbursed Letters of Credit), plus an amount
equal to any Letter of Credit Reserves. The face amount of outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed $5,000,000.00. Each Letter of Credit shall have
an expiry date no later than 180 days after the Revolving Maturity Date provided
Borrower’s Letter of Credit reimbursement obligation shall be secured by cash on
terms acceptable to Bank on and after (i) the Revolving Maturity Date of the
Revolving Line if the Revolving Maturity Date of the Revolving Line is not
extended by Bank, or (ii) the occurrence of an Event of Default hereunder. All
Letters of Credit shall be, in form and substance, acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
of standard Application and Letter of Credit Agreement. Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request”.

and inserting in lieu thereof the following:

“                (a)           As part of the Revolving Line, Bank shall issue
or have issued Letters of Credit for Borrower’s account. The face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Twenty Million Dollars
($20,000,000.00). Such aggregate amounts utilized hereunder shall at all times
reduce the amount otherwise available for Advances under the Revolving Line. If,
on the Revolving Maturity Date, there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.”

3.             The Loan Agreement shall be amended by deleting Section 2.2 in
its entirety, and inserting in lieu thereof the following:

“              2.2          Overadvances. If, at any time Borrower’s
Unrestricted Cash is less than Thirty Million Dollars ($30,000,000.00) for a
period of thirty (30) consecutive days, and the Credit Extensions under Sections
2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed the lesser of either (a) the Revolving Line
or (b) the Borrowing Base, Borrower shall immediately pay to Bank in cash such
excess.”


--------------------------------------------------------------------------------


 

4.             The Loan Agreement shall be amended by deleting the following
appearing as Section 2.4(b) thereof:

“              (b)           Unused Line Fee. In the event, in any calendar
quarter, the average daily principal balance of the Credit Extensions
outstanding during the quarter is less than $5,000,000.00, Borrower shall pay
Bank an unused line fee in an amount equal to 0.50% per annum on the difference
between $5,000,000.00 and the average daily principal balance of the Credit
Extensions outstanding during the quarter, which unused line fee shall be
computed and paid quarterly, in arrears, on the first day of the following
quarter.

and inserting in lieu thereof:

“              (b)           Unused Revolving Line Facility Fee. A fee (the
“Unused Revolving Line Facility Fee”), payable quarterly, in arrears, on a
calendar year basis, in an amount equal to one-half of one percent (0.50%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank. For purposes hereof, any Letter of Credit Reserve, any F/X Reserve, or
Cash Management Services held or in place for any calendar year shall constitute
a utilization of the Revolving Line. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder.”

5.             The Loan Agreement shall be amended by deleting the following
appearing as Section 6.2 thereof:

“              6.2          Financial Statements, Reports, Certificates.

(a)           Borrower shall deliver to Bank: (i) as soon as available, but no
later than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than ninety (90)
days after the last day of Borrower’s fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; (iii) within five (5) days
of filing, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and all
reports on Form 10-K, 10-Q and 8-K filed with the Securities and Exchange
Commission; (iv) a prompt report of any legal actions pending or threatened
against Borrower or any Subsidiary that is reasonably likely to result in
damages or costs to Borrower or any Subsidiary of One Hundred Thousand Dollars
($100,000.00) or more; (v) prompt notice of any material change in the
composition of the Intellectual Property, or the registration of any copyright,
including any subsequent ownership right of Borrower in or to any Copyright,
Patent or Trademark not shown in any intellectual property security agreement
between Borrower and Bank or knowledge of an event that materially adversely
affects the value of the Intellectual Property; and (vi) budgets, sales
projections, operating plans or other financial information reasonably requested
by Bank.

(b)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a


--------------------------------------------------------------------------------


 

Responsible Officer in the form of Exhibit C, with aged listings of accounts
receivable (by invoice date).

(c)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit D.

(d)           Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank Deferred Revenue Schedules.

(e)           Allow Bank to audit Borrower’s Collateral at Borrower’s expense.
Such audits shall be conducted no more often than once every six (6) months
unless an Event of Default has occurred and is continuing. Notwithstanding the
foregoing, no Credit Extensions shall be made prior to the completion of the
initial audit (the “Initial Audit”).

Notwithstanding the above financial reporting requirements, in the event that
Borrower has no Advances or Credit Extensions in an amount equal to or greater
than Five Hundred Thousand Dollars ($500,000.00) outstanding during any month,
the monthly financial reporting requirements set forth in subsections (a), (b),
(c) and (d) above shall be delivered on a quarterly basis, within forty five
(45) days after the end of each fiscal quarter of Borrower.”

and inserting in lieu thereof the following:

“              6.2          Financial Statements, Reports. Certificates.

(a)           Borrower shall deliver to Bank: (i) as soon as available, but no
later than forty-five (45) days after the last day of each quarter, a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations during the period certified by a Responsible Officer and
in a form acceptable to Bank; (ii) as soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) within five (5) days of filing, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission; (iv) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that is reasonably
likely to result in damages or costs to Borrower or any Subsidiary of One
Hundred Thousand Dollars ($100,000.00) or more; (v) prompt notice of any
material change in the composition of the Intellectual Property, or the
registration of any copyright, including any subsequent ownership right of
Borrower in or to any Copyright, Patent or Trademark not shown in any
intellectual property security agreement between Borrower and Bank or knowledge
of an event that materially adversely affects the value of the Intellectual
Property; and (vi) budgets, sales projections, operating plans, listings of
accounts payable, or other financial information reasonably requested by Bank.

(b)           Within forty-five (45) days after the last day of each quarter,
Borrower shall deliver to Bank a Borrowing Base Certificate signed by


--------------------------------------------------------------------------------


 

a Responsible Officer in the form of Exhibit C, with aged listings of accounts
receivable (by invoice date).

(c)           Within forty-five (45) days after the last day of each quarter,
Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in the form of Exhibit D.

(d)           Allow Bank to audit Borrower’s Collateral at Borrower’s expense.
Such audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing.”

7.             The Loan Agreement shall be amended by inserting the following to
appear as subsection (b) of Section 6.6 thereof:

“                              (b)           Provide Bank five (5) days prior
written notice before establishing any Collateral Account at or with any bank or
financial institution other than Bank or its Affiliates. In addition, for each
Collateral Account that Borrower or Guarantor at any time maintains, Borrower
shall cause the applicable bank or financial institution (other than Bank) at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.”

8.             The Loan Agreement shall be amended by deleting Section 6.7
thereof in its entirety and inserting in lieu thereof the following:

“              6.7          Financial Covenants.

(a)           Adjusted Quick Ratio. Borrower shall maintain at all times, to be
tested, as of the last day of each quarter, a ratio of Quick Assets to Current
Liabilities minus Deferred Revenue and customer deposits of at least 2.0 to 1.0.

(b)           Minimum EBIT. Borrower shall have minimum quarterly EBIT of at
least Three Million Five Hundred Thousand Dollars ($3,500,000.00).”

9.             The Loan Agreement shall be amended by deleting the following
definitions appearing in Section 13.1 thereof:

““Borrowing Base” is (i) 80.0% (the “Accounts Advance Rate”) of Eligible
Accounts, which, at Bank’s discretion and upon written notice by Bank shall be
net of any Deferred Revenue plus (ii) the lesser of (A) 10.0% (the “Inventory
Advance Rate”) of the value of Borrower’s Eligible Inventory (valued at the
lower of cost or wholesale fair market value) or (B) $750,000.00 (the “Inventory
Cap”), all as determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided, however, after performing an audit of Borrower’s
Collateral, Bank may, in its sole discretion, (i) lower the Inventory Advance
Rate, lower the Inventory Cap or lower the Accounts Advance Rate if the results
are unsatisfactory to Bank or (ii) increase the Accounts Advance Rate to 85.0%
if the results are satisfactory to Bank.”


--------------------------------------------------------------------------------


 

““Current Liabilities” are the aggregate amount of Borrower’s Total Liabilities
which mature within one (1) year, which shall include, without limitation, all
obligations and liabilities of Borrower to Bank.”

““Quick Assets” is, on any date, the Borrower’s consolidated, unrestricted cash
(less customer deposits), cash equivalents, net billed accounts receivable and
investments with maturities of fewer than 12 months determined according to
GAAP.

““Revolving Line” is an Advance or Advances of up to Five Million Dollars
($5,000,000.00).”

““Revolving Maturity Date” is November 29, 2006”

and inserting in lieu thereof the following:

““Borrowing Base” is eighty-five percent (85.0%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentages in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.”

““Current Liabilities” are all obligations and liabilities of Borrower to Bank
(with the exception of Letters of Credit issued by Bank which are specifically
cash secured and segregated) plus, without duplication, the aggregate amount of
Borrower’s Total Liabilities that mature within one (1) year.”

““Quick Assets” is, on any date, the Borrower’s unrestricted cash (less customer
deposits), plus net billed accounts receivable determined according to GAAP.”

““Revolving Line” is an Advance or Advances of up to Twenty Million Dollars
($20,000,000.00).”

““Revolving Maturity Date” is November 14, 2008.”

11.           The Loan Agreement shall be amended by inserting the following
definitions to appear alphabetically in Section 13.1:

““Availability Amount” is: (a) if Borrower’s Unrestricted Cash is greater than
or equal to Thirty Million Dollars ($30,000,000.00), the Revolving Line, minus
(i) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserves, minus (ii) the FX Reserve, and minus (iii) the outstanding principal
balance of any Advances (including any amounts used for Cash Management
Services); or (b) if Borrower’s Unrestricted Cash is less than Thirty Million
Dollars ($30,000,000.00) for a period of thirty (30) consecutive days, the
lesser of (i) the Revolving Line or (ii) the Borrowing Base minus (x) the amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit) plus an amount equal to the Letter of Credit Reserves, minus (y) the
FX Reserve, and minus (z) the outstanding principal balance of any Advances
(including any amounts used for Cash Management Services).”

““Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.”

““Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.”


--------------------------------------------------------------------------------


 

““Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.”

““Letter of Credit Application” is defined in Section 2.1.2(a).”

““Lockbox” is defined in Section 6.9.”

““Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.”

““Unrestricted Cash” shall mean all cash maintained at Bank in Borrower’s name
that is unrestricted and not pledged to any other Person.”

““Unused Revolving Line Facility Fee” is defined in Section 2.4(b).”

12.           The Borrowing Base Certificate appearing as Exhibit C to the Loan
Agreement is hereby replaced with the Borrowing Base Certificate attached as
Exhibit A hereto.

13.           The Compliance Certificate appearing as Exhibit D to the Loan
Agreement is hereby replaced with the Compliance Certificate attached as Exhibit
B hereto.

4.             FEES. A fully earned, non-refundable facility fee of Two Hundred
Fifty Thousand Dollars ($250,000.00) is earned as of the date hereof and shall
be payable as follows: (i) One Hundred Fifty Thousand Dollars ($150,000.00) is
payable on the date hereof, and (ii) One Hundred Thousand Dollars ($100,000.00)
is payable on the earlier to occur of (x) November 16, 2007, (y) the occurrence
of an Event of Default, or (z) the early termination of the Loan Agreement. The
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

5.             RATIFICATION OF IP SECURITY AGREEMENT. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the IP
Security Agreement and acknowledges, confirms and agrees that said IP Security
Agreement contains an accurate and complete listing of all Intellectual Property
Collateral as defined in said IP Security Agreement, and shall remain in full
force and effect. Notwithstanding the terms and conditions of the IP Security
Agreement, the Borrower shall not register any Copyrights or Mask Works in the
United States Copyright Office unless it: (i) has given at least five (5) days’
prior written notice to Bank of its intent to register such Copyrights or Mask
Works and has provided Bank with a copy of the application it intends to file
with the United States Copyright Office (excluding exhibits thereto); (ii)
executes a security agreement or such other documents as Bank may reasonably
request in order to maintain the perfection and priority of Bank’s security
interest in the Copyrights proposed to be registered with the United States
Copyright Office; and (iii) records such security documents with the United
States Copyright Office contemporaneously with filing the Copyright
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank a copy of the Copyright application(s) filed with the United
States Copyright Office, together with evidence of the recording of the security
documents necessary for Bank to maintain the perfection and priority of its
security interest in such Copyrights or Mask Works. In addition, the Borrower
shall provide written notice to Bank, on a quarterly basis, regarding any
application filed by Borrower in the United States Patent and Trademark Office
for a patent or to register a trademark or service mark.

6.             RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of August 11, 2003, between Borrower
and Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate has not changed, as of
the date hereof, except to the extent such disclosure is updated by the
information contained in Exhibit C, attached hereto as a supplement to the
Exhibit B previously delivered to the Bank.

7.             CONSISTENT CHANGES. The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.


--------------------------------------------------------------------------------


 

8.             RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

9.             NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

10.           CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect. Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations. Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations. It is
the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

11.           COUNTERSIGNATURE. This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.


--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

 

BANK:

 

 

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Kenneth J. Goloznik

 

 

By:

/s/ Mark Gallagher

 

 

 

 

Name:

KENNETH J. GOLOZNIK

 

 

Name:

MARK GALLAGHER

 

 

 

 

Title:

CFO

 

 

Title:

SVP

 

 

The undersigned, AS&E GLOBAL, INC., a Massachusetts corporation (“Guarantor”)
hereby: (i) ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain (A) Unlimited Guaranty dated August 11, 2003 (the
“Guaranty”), and (B) a certain Security Agreement by Guarantor in favor of the
Bank dated August 11, 2003 (the “Security Agreement”); and (ii) acknowledges,
confirms and agrees that the Guaranty and Security Agreement shall remain in
full force and effect and shall in no way be limited by the execution of this
Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith; and (iii)
acknowledges, confirms and agrees that the obligations of Borrower to Bank under
the Guaranty include, without limitation, all Obligations of Borrower to Bank
under the Loan Agreement, as amended by this Loan Modification Agreement.

AS&E GLOBAL, INC.

 

 

 

 

By:

/s/ Anthony R. Fabiano

 

 

 

 

Name:

ANTHONY R. FABIANO

 

 

 

 

Title:

President & CEO

 

 


--------------------------------------------------------------------------------


EXHIBIT A

EXHIBIT C

BORROWING BASE CERTIFICATE

Borrower: American Science and Engineering, Inc.

Lender: Silicon Valley Bank

Commitment Amount: $20,000,000.00

ACCOUNTS RECEIVABLE

 

 

(1)

 

Accounts Receivable Book Value as of

 

$

 

 

 

 

 

(2)

 

Additions (please explain on reverse)

 

$

 

 

 

 

 

(3)

 

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

(4)

 

Amounts over 120 days due

 

$

 

 

 

 

 

(5)

 

Balance of 50% over 120 day accounts

 

$

 

 

 

 

 

(6)

 

Credit balances over 120 days

 

$

 

 

 

 

 

(7)

 

Concentration Limits

 

$

 

 

 

 

 

(8)

 

Foreign Accounts

 

$

 

 

 

 

 

(9)

 

Governmental Accounts

 

$

 

 

 

 

 

(10)

 

Contra Accounts

 

$

(11)

 

Promotion or Demo Accounts

 

$

(12)

 

Intercompany/Employee Accounts

 

$

(13)

 

Disputed Accounts

 

$

(14)

 

Other (please explain on reverse)

 

$

 

 

 

 

 

 

 

 

 

$

(15)

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

(16)

 

Eligible Accounts (#3 minus #15)

 

$

(17)

 

ELIGIBLE AMOUNT OF ACCOUNTS (85% of #16)

 

$

 

 

 

 

 

BALANCES

 

 

(18)

 

Maximum Loan Amount

 

$

(19)

 

Total Funds Available (Lesser of #18 and #17)

 

$

(20)

 

Present balance owing on Line of Credit

 

$

(21)

 

Outstanding under Sublimits (L/C, Cash Mgt, Fx)

 

$

(22)

 

RESERVE POSITION (#19 minus #20 and #21)

 

$

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.


--------------------------------------------------------------------------------


 

COMMENTS:

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

 

 

AUTHORIZED SIGNER 

 

By:

 

 

 

 

 

 

  Authorized Signer

 

Date:

 

 

 

Verified:

 

 

Date:

 

 

 

AUTHORIZED SIGNER 

 

 

 

 

 

 

Date:

 

 

 

Compliance Status:

Yes               No 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT B

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:         SILICON VALLEY BANK

FROM: AMERICAN SCIENCE AND ENGINEERING, INC.

The undersigned authorized officer of AMERICAN SCIENCE AND ENGINEERING, INC.
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                              with all required
covenants except as noted below and (ii) all representations and warranties in
the Agreement are true and correct in all material respects on this date.
Attached are the required documents supporting the certification. The Officer
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The Officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly financial statements with CC

 

Quarterly within 45 days

 

Yes  No

Annual (CPA Audited)

 

FYE within 90 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

BBC, A/R Agings, and inventory report

 

Quarterly within 45 days

 

Yes  No

Deferred Revenue Schedule

 

Quarterly within 45 days

 

Yes  No

Audit

 

Annually

 

Yes  No

 

Notification of registration of Intellectual Property

The following Intellectual Property was registered after the Closing Date (if
blank, read “None”)

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Minimum Adjusted Quick Ratio (Quarterly)

 

2.0:1.0

 

:1.0

 

Yes  No

 

Minimum EBIT (Quarterly)

 

 

*

$

 

 

Yes  No

 

 

--------------------------------------------------------------------------------

*See Section 6.7(b) of Agreement

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

Sincerely,

 

Received By:

 

 

 

 

 

Date:

 

 

 

 

 

Date:

 

 

Reviewed By:

 

 

 

SIGNATURE

 

 

 

 

Compliance Status: Yes / No

 

 

 

 

 

 

 

 

 

 

 

 

TITLE

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT C


--------------------------------------------------------------------------------